Exhibit 99.1 CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 METRO BANCORP REPORTS CONVERSION AND REBRANDING COMPLETED AS WELL AS AN INCREASEIN LOANS AND DEPOSITS August 5, 2009 – Harrisburg, PA – Metro Bancorp, Inc. (NASDAQ Global Select Market Symbol: METR), parent company of Metro Bank, reported increased total assets, loans, and deposits for the second quarter of 2009 announced Gary L. Nalbandian, Chairman, President and CEO.The Company also reported that it has successfully transitioned all services previously provided to it by TD Bank, N.A. and Commerce Bancorp, LLC (formerly Commerce Bancorp, Inc.) to the Company’s new service provider, Fiserv Solutions, Inc. Second Quarter Financial Highlights (in millions, except per share data) Quarter Ended Six Months Ended 06/30/09 06/30/08 % Change 06/30/09 06/30/08 % Change Total assets $ $ 2 % Total deposits 11 % Total loans (net) 10 % Total revenues $ $ (6
